 In the Matter of B. F. GOODRICHCOMPANY,EMPLOYERandUNITED-RUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO,,PETITIONERCase No. 10-RC-991.-Decided December 8, 1950DECISION AND DIRECTION OF ELECTIONUpon an amended petition duly filed under Section 9 (c) of the,National Labor Relations Act, a hearing was held before John C.Carey, hearing officer.The hearing officer's rulings. made at the 'hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board_has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the.Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all office and clerical employees,'including plant clericals,' at the Employer's Tuscaloosa, Alabama,plant, excluding all confidential employees,3 technical, administrative,.and professional employees, guards and/or watchmen, production andmaintenance employees, all other employees not specifically included,and supervisors as defined in the Act.The Employer disagrees withthe Petitioner and would exclude the telephone operator-receptionist,.the utility clerk, the personnel clerk, the production records clerk, andthe stenographers, on the ground that they are confidential employees..The Employer would also exclude the payroll control clerk and the.1The job titles of these employees are : Time clerk,payroll clerk,telephone operator-receptionist,utility clerk,personnel clerk,accounting clerk,accounts payable clerk,payroll-control clerk, and bookkeeping machine operator.2The job titles of these employees are: Typist-clerk, receiving clerk, production records.clerk,order clerk,stock record clerk,and stenographers.2The parties are in agreement that the senior stenographer is a confidential employeewho should be excluded from the unit.92 NLRB No. 97..575 ,576DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving clerk on the groundthat theyare managerial and super-visory employees.Telephone Operator-receptionistThe one female employeein this categoryoperates the companytelephone switchboard which handles interoffice and long distancetelephone calls.This employee also operates a teletype and telegraphmachine for the transmission of company messages and acts as areceptionist in the office.Althoughmany of the messages transmittedover the Company's switchboard concern grievances of employeesand other labor relations matters between officers and executives ofthe Company,it is not a part of this employee's duties to listen in on,or monitor,these messages.For that reasonwe find thatthe telephoneoperator-receptionist is not a confidential employee and shall includeher in the unit 4Utility ClerkThis category contains one female employee, who distributes mail,works in the stationery stockroom, and operates a mimeograph and-duplicating machine.She takes the place of the telephone operator-receptionist during her absence for sickness or for other seasons, andrelieves her in her duties about 2 hours each day. She also spendsabout 25 percent of her time either operating the switchboard or theteletype machine.For reasons previously stated with respect to thetelephone operator-receptionist, we find that the utility clerk is nota confidential employee and shall include her in the unit.,'Personnel ClerkThere is one female personnel clerk who maintains the plant per-sonnel record files..These personnel records include such data on.individual employees as performance record, reprimands, grievances,and reference letters.About 25 to 50 percent of her time daily is:spent in performing the duties of the personnel manager's seniorstenographer.Both parties agree that the senior stenographer shouldbe excluded from the unit as a confidential employee, as she maintainsthe confidential. files of the personnel manager, which include produc-tion and confidential personnel records. In view of the foregoing,we believe that the personnel clerk is a confidential employee and we:shall therefore exclude her from the unit.Production Records ClerkThere are two employees in this category.These clerks type upplant production records, do miscellaneous typing, and make entries4Great LakesPipe LineCompany,88NLRB 1370.5 See footnote 4,supra. B. F. GOODRICHCOMPANY577"on production employees' record cards of the number of hours ofwork, absences, and records of disciplinary action.Notations of dis-ciplinary action are usually made by the foreman and signed by the-individual employee and entered on his record card before being:placed in the file handled by these clerks.These files also are the-basis for a master seniority list, which is made up by the production,and records clerks and posted for all employees to inspect.As these.employees do not act in a confidential capacity to persons exercising:managerial functions in the field of labor relations, and do not gen--erally have access to labor relations policy data, we find that theyare not confidential employees, and we shall, therefore, include them,in the unitsStenographersThere are three stenographers who do typing and stenographic-work for the manager of the compounding, tire and tube, and shipping-departments, respectively.Their duties consist of taking and tran-scribing dictation pertaining to general business of the department,.memoranda concerning employees enrolled in the department, andmaintenance of the respective department manager's files. Sometimes.they type memoranda to be sent to the personnel department, includ-ing names of employees involved in work stoppages in the department,.and the circumstances surrounding such work stoppage.The record.does not reflect that the department heads make recommendations omlabor relations matters, nor does it appear from the record that theyformulate company labor relations policy.Because it appears that.stenographers do not act in a confidential capacity to persons exer-cising managerial functions in the field of labor relations, we findthat stenographers are not confidential employees, and we shall,.therefore, include them in the unit.7There remains for consideration the question of the supervisoryduties performed by the payroll control clerk and the receiving clerk..The Payroll Control ClerkThere is one employee in this category who prepares personnelstatistical reports and acts as relief operator on the payroll machines..This clerk takes the place of the timekeeping and payroll foreman inhis absence.This foreman has the authority to hire and fire the ninepeople in the timekeeping and payroll department, and to direct theirduties.The foreman is absent from the plant for short periods oftime each day, and at such times can be contacted within 15 minutes,by the payroll control clerk.This department operates normally6 R. I. Polk &Co.,91 NLRB 443.7R. I. Podk d Co., Apra; Phillips Oil 'Company,91 NLRB 534. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout any supervision during the absence of the foreman, but ifsomething came up the clerk would be expected to handle it. Thisemployee has never-recommended disciplinary action, and there is evi-dence that she has never directed the duties of other employees in thedepartment during the absence of the foreman. There is no estimateof the average time spent by payroll control clerks in the exerciseof the alleged supervisory authority; nor is there any conclusive evi-dence in the record to show that the payroll control clerk substitutesfor the foreman with any degree of regularity. In view of the fore-going, we find that the payroll control clerk is not a supervisor withinthe meaning of the Act, and we shall include this employee in theunit."Receiving ClerkThere is one employee in this category.His duties consist princi-pally in receiving, checking, weighing, and storing incoming raw ma-terials and supplies, including the routine direction of 2 or 3 employeesengaged in the storage of pipes and drums.He also keeps and main-tains records and types reports of such incoming materials.He isunder the immediate supervision of the receiving room foreman whoalso supervises approximately 10 other employees.The foreman hasauthority effectively to recommend the hire or discharge of employeesin his department.Frequently, during the normal course of the day'swork, the foreman is called away from the receiving room into otherparts of the plant.At such times, the receiving clerk, in addition tohis routine duties, is in charge of the receiving room.However, therecord does not disclose the amount of percentage of time that the re-ceiving clerk spends in performing the duties of the receiving roomforeman.Moreover, it does not clearly appear from the record thatthe receiving clerk substitutes for the foreman with any degree ofregularity.The Board has held that the sporadic possession of au-thority by an otherwise nonsupervisory employee is not sufficient towarrant a finding that he is a supervisor within the meaning of theAct.9Because it appears that whatever supervisory authority pos-sessed by the receiving clerk is primarily of a sporadic nature and thatapart from such occasional authority the employee has not clearlybeen assigned, nor has he actually performed, the duties which wecustomarily regard as those of a supervisor, we are not persuaded thathe is a supervisor within the meaning of the Act.10Accordingly, weshall include the receiving clerk in the unit.sPhillips Oil Company,supra.American Window ClassCo., 77 NLRB 1030.SeePhillips Oil Company,supra;see alsoChase Aircraft Company, Inc.,91 NLRB288; wherein we found that inspectors who may have authority to -caution employeeswhen they do defective work, and to call such work to the attention of- production supPr- B. F. GOODRICH COMPANY579We find that all office and clerical employees, and plant clerical em-ployees, at the Employer's Tuscaloosa,Alabama, plant, including thetelephone operator-receptionist, the utility clerk, production recordsclerks, stenographers, the payroll control clerk, and the receiving-clerk, but excluding the personnel, clerk, and all other confidential,employees, technical, administrative, and professional employees,guards and/or watchmen, production and maintenance employees, allother employees not specifically included, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]visors, for purposes of discipline,are not supervisors,where the responsible direction andsupervision of production employees remains in the production supervisors.